Jackson, C. J.
Where, on the call of a criminal cas», the defendant did not appear and a scire facias was issued to forfeit his bond, and on its return, the defendant being again absent, the judgment was made absolute; and where later in the same term, aiid before the jury had been discharged, he appeared, was tried and acquitted,, and thereupon moved to vacate the judgment of forfeiture, and showed that his absence at the first term was caused by his own sickness, and at the second *97by the sickness of his wife, the motion to vacate the judgment of forfeiture should have been granted. 45 Ga., 9 ; 17 Id., 88.
C. J. Thornton, for plaintiff in error.
Thomas W. Grimes, Solicitor General; by McNeill & Levy, for defendant.
Judgment reversed.